Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 3/1/2021.
•	 Claims 1-2, 4-9, 11-15, 17-23 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-2, 4-9, 11-15, 17-23 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1  
• determine a trigger associated with the difference between the first trend and the second trend by:
determining a relationship between at least two parameters among (i) the first parameter, (ii) the second parameter, and (iii) a third parameter associated with the well environment or with the well bore operation; and
determining that the trigger comprises a violation of the relationship; and 
in response to the difference exceeding a first threshold or the rate of change exceeding a second threshold, determine, based on the trigger, that a source of the difference comprises at least one of an erroneous user input, an equipment failure, a well bore event, or a model error. 
Claim 8
• determining, by the processor, a trigger associated with the difference between the first trend and the second trend, wherein the trigger includes a violation of a relationship between at least two parameters among (i) the first parameter, (ii) the second parameter, and (iii) a third parameter associated with the well environment or with the well bore operation; and
in response to the difference exceeding a first threshold or the rate of change exceeding a second threshold, determining, based on the trigger, a source of the difference comprising at least one of an erroneous user input, an equipment failure, a wellbore event, or a model error.
Claim 14
• determine a trigger associated with the difference between the first trend and the second trend, wherein the trigger includes a violation of a relationship between at least two parameters among (i) the first parameter, (ii) the second parameter, and (iii) a third parameter associated with the well environment or with the well bore operation; and
in response to the difference exceeding a first threshold or the rate of change exceeding a second threshold, determine, based on the trigger, a source of the difference comprising at least one of an erroneous user input, an equipment failure, a wellbore event, or a model error;

	One of the relevant prior art of record –Boone et al. (US 9784089 B2) discloses methods and systems for drilling to a target location which include a control system that receives an input comprising a planned drilling path to a target location and determines a projected location of a bottom hole assembly of a drilling system. A modified drilling path is created to the target location as selected based on the amount of deviation from the planned drilling path.
(Pub. No. US 20160273346 A1) attempt to highlight a method of monitoring an energy industry operation that predicts an undesirable condition and estimating a time at which the undesirable condition is predicted to occur, and automatically performing a remedial action to prevent the undesirable condition from occurring. 
Yet, another relevant prior art of record – Iversen et al.  (Patent No.: US 9175557 B2) relates to a method and a drilling control system for providing risk reduction and improved efficiency of a drilling process by maintaining the functioning of the drilling machinery within safeguards accounting for both the machine limitations but also the wellbore limits. In addition, automatic triggering of corrective actions can assist in maintaining the well integrity in case of abnormal situations. 
Djerassem Le Bemadjiel (Patent. No.: US 7346456 B2) discloses a system and method for diagnosing a wellbore to identify potential problems by generating  profile based on the monitored parameter, and a real-time diagnosis is performed of an operation of the completion system based on a comparison of the generated profile and an expected profile to identify an anomaly.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 8 and 14.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

 Claims 1-2, 4-9, 11-15, 17-23 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127